By the Court, Rhodes, C. J.:
The Act of March 25th, 1868 (Stats. 1867-8, p. 316), set off a certain portion of Sutter County, as Levee District Ho. 1, and provided for the levying of a tax on all the property within the district, to provide the means for the construction of levees, etc., to protect the district from overflow. This action was brought for the collection of the tax assessed for that purpose, on the property of the defendant. The action is defended on two grounds. It is insisted that the charge is not a tax, but an assessment; and, also, that if it is a tax, the Act is unconstitutional, because it is not equal and *354uniform, within the meaning of section thirteen, of Article XI, of the Constitution.
The principal reason urged in support of thé position that the charge is an assessment, is that it is levied for the purpose of making a local improvement. Acts almost innumerable have been passed, levying taxes for such purposes, and no cases are called to our attention which hold, that by reason of the purpose for which they were levied, they became assessments. Taxes for the construction of roads, bridges, and school houses are familiar instances. The funds to pay for the grading of a street, may be raised by taxes levied upon all the property of a town, should the law so. direct; but the tax does not become an assessment, because the latter is the mode usually adopted to raise the funds for that purpose. There is no sufficient reason for holding that the charge is not, what the Legislature declared it to be—a tax.
I see no valid objection to the tax, on the alleged ground of a want of equality and uniformity. In this connection the answer may be noticed, as the alleged inequality of the tax is there relied on, as a defense to the action. It is alleged that by the construction of the levee, the defendant’s property, instead of being benefited, is greatly damaged. It is scarcely possible that any work of public improvement of considerable magnitude can be constructed, that will not affect injuriously the property of some one; and the fact that such a result has accrued, is not a valid objection to the tax.
It is also alleged, that while the property of other persons, which was. greatly benefited by the construction of the levee, was assessed at its former value, that of the defendant was assessed at its former value, withoht regard to the injury occasioned by the construction of the levee. Those were matters to be regulated by the Board of Equalization; but if, on application to the Board of Equalization, the defendant *355failed to obtain the proper relief, he is not, on that ground, enabled to resist the payment of the tax, nor for that reason can he allege that the tax is not equal and uniform.
It is also alleged, that this tax was also levied on his personal property. Had personal property been exempted by the Act from taxation, that provision (if valid), would have furnished an unanswerable objection to the Act—that it did not impose the tax on all the property within the district.
It is further alleged, that the tax was levied to pay for a local improvement, and was not assessed upon property in proportion to the benefits derived from the work. If the Legislature intended that a tax should be levied, and if it may be levied, to pay for a local improvement, it is not only no objection to the Act, or the proceedings that were had under it, that it is not levied upon property in proportion to the benefits received by means of the improvements; but if a tax should be levied on that principle, it would be fatally defective, because lacking the constitutional qualities of equality and uniformity. A tax is equal and uniform, which reaches and bears with the like burden upon all the property within the given district, county, etc. It bears the like burden, when the valuation of each parcel is ascertained in the same mode—the mode prescribed by law—and when it is subject to the same rate of taxation as other property within the district, county, etc. Absolute equality is unattainable, and the benefits derived, or to be derived, from the expenditure of the tax, cannot be taken into the account.
It is further objected; that the twentieth section of the. Act authorizes the Board of Supervisors to remit the taxes upon such property as they may deem just and proper. It is not alleged that they have remitted such taxes. When a case of that character is presented, it will be a question whether the action of the Board in that respect is not unauthorized and void—whether the section alluded to is *356not unconstitutional—but that provision does not render the whole Act void.
Judgment affirmed.